Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 11/1/2021. Claims 1-10 and 18-22 are pending in the application. Claims 1-10 and 18-20 are rejected as set forth below. 
Claim Objections
Claims 1, 18, and 21 are objected to because of the following informalities:  Claims 1, 18, and 21 recite “taught”. Examiner presumes this should be –taut -- .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkalla et al 5,601,134 in view of Weiher 978,246 and Snitker et al 6,406,232.
In regard to claim 1, Pinkalla et al ‘134 discloses a modular roll down airflow control apparatus comprising:
A spring loaded mandrel assembly (12) having an inner shaft (shown below), spring (not shown) coupled to an outer shaft (below), and in rotatable relation to each other. (column 3, lines 13-16 state spring loaded)

    PNG
    media_image1.png
    372
    408
    media_image1.png
    Greyscale

A curtain (13) fixedly attached to the outer shaft of the spring loaded mandrel assembly, having rods (40)(110) extending through and past a width of the curtain (13).
The curtain (13) being wrapped around the outer shaft of the spring loaded mandrel assembly (12).
A pair of fixed mounted brackets (15) fixedly coupled to opposite ends of the spring loaded mandrel inner shaft. 
A pair of locking brackets (130) disposed below the spring loaded mandrel assembly for engaging an end portion of the rod at each end, of each rod of the plurality of rods (110) extending past the width of the curtain (13) in inverted slots (135) so that an extended curtain, under spring bias, is held open and taught from a rod (110) selected from the plurality of rods captured by the locking bracket to the spring loaded mandrel assembly.
A first side seal (25) extending from a first bracket (15, left) of the pair of brackets to a first locking bracket (130) of the pair of locking brackets.
A second side seal (25) extending from a second bracket (15, right) of the pair of brackets to a second locking bracket of the pair of locking brackets  
Pinkalla et al ‘134 fails to disclose:
 The mounting brackets coupled to the spring loaded mandrel assembly at a shelf formed in each bracket of the pair of fixed mounting brackets, each shelf in each bracket of the pair of mounting brackets being formed by an inwardly bent portion of each mounting bracket.
An inverted v-shaped slot.
Weiher ‘246 discloses: 
The mounting brackets (18) coupled to the spring loaded mandrel assembly (13)(14) at a shelf formed in each bracket of the pair of fixed mounting brackets, each shelf (at 20) in each bracket of the pair of mounting brackets (18) being formed by an inwardly bent portion of each mounting bracket.
Snitker et al ‘232 disclose:
An inverted v-shaped slot (62).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Pinkalla et al ‘134 to include the shelf formed by an inwardly bent portion of each mounting bracket as taught by Weiher ‘246 in order to provide a bearing section with space to have a spring latch for securely holding the roller in place while being removed if needed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Pinkalla et al ‘134 to make the slot be an inverted v-shaped slot as taught by Snitker et al ‘232 since such is shown to be effective for maintaining the position of the rod on a rolling door. The tapered shaped of the notch would help to hold the rod in place.  
In regard to claim 2,3 and 5 Pinkalla et al ‘134 disclose:
The first side seal (25) and the second side seal (25) are constructed from a folded over flexible sheet material. (Figure 2 shows the cross section of the folded over sheet material which must have some flexibility)  
The first side seal (25)and second side seal (25) extends along a vertical surface aligned with a track of motion of the descending curtain (13), and the folded over sheet material overlaps a first vertical edge and a second vertical edge of the curtain (13) providing a vertical sealing engagement along each side edge of the curtain.  
A third side seal (30, left) extending from the bottom of the first locking bracket (130, left) of the pair of locking brackets to a floor.
A fourth side seal (30, right) extending from a bottom of the second locking bracket (130, right) of the pair of locking brackets to the floor.
Pinkalla et al ‘134 fails to disclose:
The floor is the floor of a trailer cargo compartment. 
However, the examiner takes Official Notice that it is old and well known to use roll up doors on trailer cargo compartments and one having ordinary skill in the art would use in such an environment. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use roll up doors on trailer cargo compartments.  Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.

In regard to claim 4, Pinkalla et al ‘134 as modified above by Snitker et al ‘232 disclose: 
A rod (110, Pinkalla et al ‘134) of the curtain engages the apices of the corresponding locking bracket V's (as taught by Snitker et al ‘232) , the curtain edges are pulled into confrontation and contact with the side seals (25), forming a generally continuous seal against air transit past the sides of the curtains.  
In regard to claims 6 and 9, Pinkalla et al ‘134 discloses:
The spring loaded mandrel inner shaft ends (shown above) are coupled to each of the pair of brackets (15) at a vertical midpoint of each of the brackets.  
The curtain (13) includes a plurality of handles (20,21).  
In regard to claim 8, Pinkalla et al ‘134 disclose:
The rod (110) is sewn into a pocket (120) of the curtain.  
Pinkalla et al ‘134 fails to disclose:
All the rods are sewn into pockets.
 However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to sew all the rods into pockets since Pinkalla et al ‘134 discloses this is a known manner of securing the rod to the curtain. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkalla et al 5,601,134 Weiher 978,246 and Snitker et al 6,406,232 as applied to claim 1 and further in view of Dwarka 9,347,258
In regard to claim 7, Pinkalla et al ‘134 disclose:
The curtain is insulated.
Dwarka ‘258 discloses:
The curtain is insulated. (column 17, lines 13-16)
It would have been obvious to one having ordinary skill in the art to modify the device of Pinkalla et al ‘134 to make the curtain insulated as taught by Dwarka ‘258 in order to help with sound reduction or energy efficiency. (column 17, lines 13-16)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkalla et al 5,601,134 Weiher 978,246 and Snitker et al 6,406,232 as applied to claim 1 and further in view of Kraeutler 4,934,437.
In regard to claim 10, Pinkalla et al ‘134/ Weiher ‘246/Snitker et al ‘232 fail to disclose:
A guard bar disposed below the spring loaded mandrel assembly and fixedly attached to the fixed mounted brackets.  
Kraeutler ‘437 discloses:
A guard bar (4) disposed below the mandrel assembly (6)(7) and fixedly attached to the fixed mounted bracket (5).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Pinkalla et al ‘134/ Weiher ‘246/Snitker et al ‘232 to include a guard bar below the mandrel as taught by Kraeutler ‘437 in order to help interconnect the elements and strengthen the device. 
Claim(s) 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkalla et al 5,601,134 in view of Weiher 978,246
In regard to claim 18,  Pinkalla et al ‘134 disclose a modular roll down airflow control apparatus comprising: 
A pair of mounting brackets (15) fixedly attached to a wall interior near a top of the wall.
A spring wound mandrel assembly (12) having a cylindrical shaft (inner shaft above) fixedly attached at cylindrical shaft ends to a wall portion of each of the pair of mounting brackets (15) with the cylindrical shaft ends resting on the ledge surface.
A curtain (13) coupled to the spring wound mandrel assembly (12), the curtain including a plurality of horizontal rods (40,110) disposed at intervals in the curtain (13).
The curtain (13) including at least one handle (20).
A pair of locking brackets (130) fixedly attached to the wall interior at a distance from a bottom of the wall and in vertical alignment with the mounting brackets (15) and whereby a horizontal rod (110) of the plurality of horizontal rods disposed in the curtain engages each of the locking brackets (130).
A first pair of side seals (30, upper half located above 160) extending on each side of the wall from the mounting bracket (15) to the locking bracket (130)
A second pair of side seals (30, lower half below 160) extending on each side of the wall from a floor of the wall to the locking bracket (130).
Whereby when the curtain (13) is extended it is under the force of a spring bias that keeps the curtain taught when extended.  (column 3, lines 13-16 state spring loaded)
Pinkalla et al ‘134 fails to disclose: 
Each bracket of the pair of mounting brackets including a ledge surface, formed by bending a portion of each bracket of the pair of mounting brackets to form a horizontal ledge wider than a thickness of a material forming each bracket of the pair of mounting brackets ,at a vertical midpoint of the mounting bracket.
Weiher ‘246 discloses:
Each bracket of the pair of mounting brackets (18) including a ledge surface (at 20), formed by bending a portion of each bracket of the pair of mounting brackets to form a horizontal ledge wider than a thickness of a material forming 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Pinkalla et al ‘134 to include the ledge surface formed by an inwardly bent portion of each mounting bracket as taught by Weiher ‘246 in order to provide a bearing section with space to have a spring latch for securely holding the roller in place while being removed if needed. 
In regard to claim 22, Pinkalla et al ‘134 disclose:
Where the wall is a wall of a cargo compartment. (of a garage or warehouse, column 1, lines 30-31 and 35) 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkalla et al 5,601,134 and Weiher 978,246 as applied to claim 18 and further in view of Valentine 1,712,594
	In regard to claim 19, Pinkalla et al ‘134 disclose: 
An inner shaft and an outer shaft (shown above)
Pinkalla et al ‘134 fail to disclose: 
An inner shaft locked to an outer shaft by a latch mechanism. 
Valentine ‘594 discloses: 
An inner shaft (7) locked to an outer shaft (6) by a latch mechanism (22). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Pinkalla et al ‘134/Weiher ‘246 to lock the inner shaft to the outer shaft with a latch mechanism as taught by Valentine ‘594 in order to prevent relative rotation between the two elements in order to allow the sprint device to work as intended. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkalla et al 5,601,134 and Weiher 978,246 as applied to claim 18 and further in view of in view of Dwarka 9,347,258
In regard to claim 20, Pinkalla et al ‘134 disclose:
The curtain is insulated.
Dwarka ‘258 discloses:
The curtain is insulated. (column 17, lines 13-16)
It would have been obvious to one having ordinary skill in the art to modify the device of Pinkalla et al ‘134 to make the curtain insulated as taught by Dwarka ‘258 in order to help with sound reduction or energy efficiency. (column 17, lines 13-16)
Allowable Subject Matter
Claim 21 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot in view of the new grounds of rejection. Newly applied reference Weiher ‘246. Weiher ‘246 teaches the mounting brackets being formed by an inwardly bent portion of each mounting bracket as is now claimed by the applicant. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                         

                                 /Johnnie A. Shablack/                                 Primary Examiner, Art Unit 3634